DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 23, 2022 has been entered.

Status of the Claims
	The Office Action is in response to the application filed August 23, 2022. Amended claims 1-20 are pending. Claims 1-3 and 9-18 are withdrawn. Claims 4-7 and 19-20 are being examined on the merits herein. 

Response to Arguments
Applicant’s amendments and arguments regarding the 103 rejection of claims 4-7, 19 and 20 as being unpatentable over Jonas et al. (US 20060041170) and Cooper et al. (WO 2005/038294) have been fully considered. Applicant is arguing based on amended claims. The instant rejection is hereby modified.
Applicant argues: 
The Examiner takes the position that Jonas teaches trientine and its salts for inhibiting weight gain and and/or reducing glycemia and lipogenesis, however, this is in error. Jonas teaches “diseases, disorders or conditions that may be treated”, including “obesity and weight related disorders” (see [0191], [0194], [0195] and [0196]). One of ordinary skill in the art would recognize that there are a number of obesity and weight related disorders that may be treated that do not involve inducing weight loss or inhibiting weight gain. For example, see [0178], [0179], [0182] and [0191], which teach
treatment of diabetes, cardiovascular disease and other disorders. Despite this, Jonas fails to teach or suggest any type of change in the body weight of a subject being treated for obesity and weight related disorders. More specifically, Jonas fails to teach that the
treatment will inhibit weight gain without reducing food intake. Jonas neither shows nor suggests induction of autophagy.
 
Examiner respectfully notes that while the specific disorders Applicant points out as not involving inducing weight loss or inhibiting weight gain, there are plenty of disorders that do including obesity and other weight related disorders, among others (see [0190]; [0192]). 
Furthermore, regarding the limitation of autophagy and copper concentrations in the organs, as set forth on record in the previous Office action, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP  §  2112.01 with regard to inherency and product-by-process claims and MPEP  § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Applicant further argues:
	The therapeutically effective amount of TETA disclosed in present specification
	also differs from the prior art without overlap. Jonas teaches administration of ranges of doses from about 5 mg to about 2400 mg per day in paragraph [0180]. In a subject weighing 150 pounds (68 kg), this would be a dose ranging from 0.1 to 35.3 mg/kg. Cooper teaches doses ranging from 200 mg to 4 g per day. In contrast, the inventors of the present invention disclose a dose of at least 100 mg/kg, as demonstrated in Figures 1, 3 and 6, which are described in [0040], [0042] and [0045]. In a subject weighing 150 lb (68 kg), a dose of 100 mg/kg is equivalent to 6,804 mg. To distinguish the claimed invention from the prior art, a dosage of at least 100 mg/kg is added to the independent claims 4 and 5. As now claimed, there is a patentable difference in the dose compared to the prior art.

 	Examiner notes that Jonas teaches doses of about 1 mg to about 2400 mg per day. A subject of up to about 24kg would meet the limitations of “at least 100mg/kg”. In the specification of the instant application, the term “subject’ is defined “as used herein, the term "subject", "individual," or "patient" is used interchangeably and refers to any subject for whom diagnosis, treatment, or therapy is desired, particularly humans. Other subjects may include cattle, dogs, cats, guinea pigs, rabbits, rats, mice, horses, and the like” (page 3). Therefore, Applicant’s example of a subject weighing 68kg does not necessarily have to be the weight of the subject as defined by the specification. The subject may be a mouse or a rat, etc... Applicant’s arguments are not commensurate in scope of the claimed invention.
 	Based on the foregoing reasons, Applicant’s arguments are not persuasive. The new rejection is made of record in the Non-Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 4-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (US 2006/0041170) of record.
Jonas teaches triethylenetetramine and salts thereof, including a triethylenetetramine primary salt, a triethylenetetramine secondary salt, a triethylenetetramine tertiary salt or a triethylenetetramine quaternary salt [0022].
Jonas teaches the salt polymorphs as triethylenetetramine disuccinate, triethylenetetramine tetrahydrochloride, and triethylenetetramine dihydrochloride ([0023]; [0080]).
Jonas teaches the compounds and compositions for methods for treating and/or preventing, in whole or in part, various diseases, disorders and conditions, including but not limited to glucose metabolism disorders; cardiovascular disorders; neurodegenerative disorders (e.g., Alzheimer's disease, Parkinson's disease, and Huntington's disease); insulin disorders; liver disorders; lipid/cholesterol disorders; diseases, disorders, and conditions treated or treatable with insulin; diseases, disorders, and conditions treated or treatable with hypoglycemic agents; diseases, disorders, and conditions treated or treatable with statins and the like; diseases, disorders, and conditions treated or treatable with antihypertensive agents; diseases, disorders, and conditions treated or treatable with anti-obesity agents; diseases, disorders or conditions treated or treatable with biologically active protein C or a protein C derivative; and diseases, disorders, and conditions treated or treatable with copper antagonists including, for example, copper (II) chelators [0190]. 
Jonas teaches diseases, disorders and conditions that may be treated include, for example, atherosclerosis; peripheral vascular disease; cardiovascular disease; heart disease; coronary heart disease; restenosis; angina; ischemia; heart failure; stroke; impaired glucose tolerance; impaired fasting glucose; prediabetes; diabetes and/or its complications, including type 1 and type 2 diabetes and their complications; insulin resistance; glucose metabolism diseases and disorders; chronic hepatitis; fatty liver disease, including non-alcoholic and alcoholic fatty liver disease; steatohepatitis, including non-alcoholic and alcoholic steatohepatitis, and other conditions involving inflammation of the liver; Syndrome X; obesity and other weight related disorders; cardiomyopathy, including diabetic cardiomyopathy; hyperglycemia; hypercholesterolemia (e.g., elevated cholesterol in low-density lipoprotein (LDL-C)); pre-hypertension, hypertension, secondary hypertension, malignant hypertension, isolated systolic hypertension, and portal hypertension; hyperinsulinemia; hyperlipidemia; Alzheimer's disease Huntington's disease, and Parkinson's disease; degenerative diseases, including lupus and arthritis; nerve disease, including diabetic neuropathy; kidney disease, including diabetic nephropathy; eye disease, including diabetic retinopathy and cataracts; acute coronary syndromes, including myocardial infarction; vascular occlusive disorders; diseases, disorders associated with a hypercoagulable state or protein C deficiency, including but not limited to arterial thrombosis, arterial embolism, pulmonary embolism, deep venous thrombosis, venous thrombosis, renal vein thrombosis, mesenteric vein thrombosis, atheroembolic renal disease, thrombophlebitis, stroke, heart attack or angina, viral hemorrhagic fever, disseminated intravascular coagulation, purpura fulminans, bone marrow and other transplantations, severe burns, major surgery, severe trauma, adult respiratory distress syndrome, postphlebic syndrome, coumarin-induced skin necrosis; thrombotic diseases, disorders or conditions; sepsis and related diseases, disorders or conditions; diseases, disorders or conditions relating to undesired inflammation; thrombotic or embolic complications related to diseases, disorders or conditions including, but not limited to, diabetes, hypertension, pre-hypertension, portal hypertension, hyperlipidemia, hypercholesteremia, and/or atherosclerosis ([0190]; [0192]).
Jonas teaches for oral, parenteral, buccal and sublingual administration to patients, for example, the daily dosage level of the compounds herein and their pharmaceutically acceptable salts and solvates may be from about 1 mg to about 2400 mg per day (in single or divided doses) [0180]. A subject of up to 24kg would meet the limitations of at least 100mg/kg.
Jonas is silent on the claim limitation regarding food intake.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the methods of Jonas to embrace the limitation of not reducing food intake. Since Jonas does not mention anything about changes in the amount of food taken in, the assumption is that food intake remains unchanged. 
Jonas does not specifically teach the limitation of claim 4, wherein the “amount is sufficient to induce autophagy in tissues” and “wherein administration of the therapeutically effective amount does not reduce copper in organs of the subject”.
Examiner notes that the “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP  §  2112.01 with regard to inherency and product-by-process claims and MPEP  § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or
substantially identical, or are produced by identical or substantially
identical processes, the PTO can require an applicant to prove that the
prior art products do not necessarily or inherently possess the
characteristics of his claimed product. . . . Whether the rejection is based
on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under
35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same,
and its fairness is evidenced by the PTO's inability to manufacture
products or to obtain and compare prior art products (footnote omitted).
Overcoming the rejection is very straightforward. One simply replicates the prior art procedure. If the claimed characteristic does not appear at all in the product, or if on repetition, it sometimes does not appear in the product, then the rejection is overcome. Applicant may also overcome the rejection by submitting a declaration as noted above.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 4-7 and 19-20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/        
 Primary Examiner, Art Unit 1627